Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claim 1, the limitation “producing the physiological signal data comprises: segmenting a stream of pulses into one or more pulse segments including a first pulse segment and a second pulse segment” is not discussed in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not distinguish between the first and second segments. 
Similar issue exists in Claims 2-4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 1, the limitation “producing the physiological signal data comprises: segmenting a stream of pulses into one or more pulse segments including a first pulse segment and a second pulse segment” is indefinite as it is unclear what “first pulse segment and a second pulse segment” are referred to.  
In addition, the same limitation is indefinite as it is unclear how one pulse segment (“segmenting a stream of pulses into one … pulse segments) may include a first and second pulse segments as claimed.
Similar issue exists in Claims 2-4.
The Examiner examined the above claims according to the specification that only discusses a current pulse segment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“A method for using compressed physiological signal data to detect a health condition of a user of a wearable device, the method comprising: producing, by a software application run on the wearable device, physiological signal data based on noisy data recorded using one or more sensors of the wearable device, the physiological signal data indicating a physical quality of the user of the wearable device; wherein producing the physiological signal data comprises: segmenting a stream of pulses into one or more pulse segments including a first pulse segment and a second pulse segment; compressing, by the software application, the physiological signal data using a dictionary defined by a server application run on a server device, wherein compressing the physiological signal data comprises: compressing a pulse signal of the first pulse segment using a dictionary lookup or a pathological classification, wherein compressing the pulse signal of the first pulse segment using the pathological classification comprises: comparing pulse shapes within the physiological signal data including the first pulse segment to pulse shapes associated with entries of the dictionary or detecting at least one of a sequence of abnormalities or rhythmic abnormalities in the physiological signal data based on a learned model for the detecting; and using an output of the pathological classification to compress the pulse signal; communicating, from the wearable device, the compressed physiological signal data to the server device; decompressing, by the server application, the compressed physiological signal data to produce denoised physiological signal data indicating the physical quality of the user of the wearable device; determining, by the server application, a change in a physiological state of the user of the wearable device based on a difference between the physical quality of the user of the wearable device indicated by the denoised physiological signal data and historical physiological data of the user of the wearable device; and detecting, by the server application, the health condition of the user of the wearable device based on the change in the physiological state of the user of the wearable device.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “segmenting a stream of pulses into one or more pulse segments including a first pulse segment and a second pulse segment; compressing, by the software application, the physiological signal data using a dictionary defined by a server application”, “compressing the physiological signal data comprises: compressing a pulse signal of the first pulse segment using a dictionary lookup or a pathological classification”, “decompressing, by the server application, the compressed physiological signal data to produce denoised physiological signal data”, and “using an output of the pathological classification to compress the pulse signal” (when using the pathological classification, added by examiner) are treated as belonging to the mathematical concepts grouping while the steps of “comparing pulse shapes within the physiological signal data including the first pulse segment to pulse shapes associated with entries of the dictionary or detecting at least one of a sequence of abnormalities or rhythmic abnormalities in the physiological signal data based on a learned model for the detecting” (when using the pathological classification, added by examiner), “determining … a change in a physiological state of the user … based on a difference between the physical quality of the user … indicated by the denoised physiological signal data and historical physiological data of the user …” and  “detecting …the health condition of the user … based on the change in the physiological state of the user”” are treated as belonging to mental process grouping. These mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, ““determining … a change in a physiological state of the user … based on a difference between the physical quality of the user … indicated by the denoised physiological signal data and historical physiological data of the user …” and “detecting …the health condition of the user”, in the context of this claim, encompasses the user manually comparing observed data to make a determination (judgement) of a health condition based on reference/historical data. Similar user’s observation takes place in comparing the pulse shapes.
Similar limitations comprise the abstract ideas of Claims 12 and 17.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a user; a wearable device; one or more sensors of the wearable device; a server device; and communicating step; 
In Claim 12: A system for using compressed physiological signal data to detect a health condition of a user of a wearable device and similar elements as in Claim 1;
In Claim 17: similar elements as in Claim 1.
The additional elements in the preamble of “A method for using compressed physiological signal data to detect a health condition of a user of a wearable device” (Claims 1 and 17) and “A system for using compressed physiological signal data to detect a health condition of a user of a wearable device” (Claim 12) are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment or field of use.  The wearable device and one or more sensors of the wearable device are recited in generality and are not qualified as particular machines and they are not meaningful limitations. A communicating step is also recited in generality and is not a meaningful limitation. A server device (generic processor) is generally recited and is not qualified as particular machines. 
The sensors of the wearable device represent a mere data gathering step and only add an insignificant extra-solution activity to the judicial exception.  According to the October update on 2019 such steps are “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-11, 13-16, and 18-20 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mathematical relationships/mental process steps) and, therefore, these claims are not eligible either without additional elements that reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Charles J. Policastro et al. (US 5012411), hereinafter ‘Policastro’ in view of Cadathur Rajagoplan et al. (WO 0028468), hereinafter ‘Rajagoplan’.
With regards to Claim 1, Policastro discloses 	
A method for using compressed physiological signal data to detect a health condition of a user of a wearable device (having such information instantly available, a physician can evaluate the immediate condition of a patient in order to make an informed diagnosis with regard to the patient's physiological condition and any reported symptoms, Col. 1, Lines 20-23; the patient or user of the device 10, Col.8, Lines 55-56; the present invention is light weight, self-contained and portable, it can be worn by an ambulatory patient without discomfort or inconvenience. The device can also be conveniently carried by physicians, Col.2, Lines 59-63) the method comprising: 
producing, by a software application run on the wearable device (a sensor data processor 30, Col.5, Lines 49-50), physiological signal data based on noisy data (implied, see below a “denoised” feature) recorded using one or more sensors of the wearable device, the physiological signal data indicating a physical quality of the user of the wearable device (The apparatus comprises means for sequentially receiving analog signals corresponding to heart activity from as many as twelve different cardiac sensors and means for receiving analog electrical signals corresponding to other physiological data. Means are provided for converting the received analog signals to a series of digital pulses at a predetermined sampling rate, Col.3, Lines 15-24); 
compressing, by the software application, the physiological signal data using a corresponding program (means for … compressing the physiological information, Col.12, Lines 61-64; Data compression, for example, the Huffman data compression technique, can be conveniently achieved by suitably programming the microprocessor 44 in accordance with the teaching of the aforementioned paper. Incoming physiological signals are processed by the signal conditioning circuitry 14 and are fed to the microprocessor 44. The microprocessor 44 encodes or compresses the data for storage in the RAM 54, Col.13, Lines 19-27); 
communicating, from the wearable device, the compressed physiological signal data to the remote computer device (the information is sent to the remote location over the communications system 7, Col.13, Lines 28-29); 
decompressing, by the program, the compressed physiological signal data to produce denoised physiological signal data indicating the physical quality of the user of the wearable device (The programmable filter 24 is provided to filter out or remove unnecessary and/or undesirable signals and transients, such as muscle noise, etc., Col.5, Lines 15-19; programmable filter 24 to filter out muscle noise, baseline wander and other noise, Col.11, Lines 56; compressed data is decoded or decompressed by the base unit (not shown), Col.13, Lines 29-31); 
determining, by the server application, a change in a physiological state of the user of the wearable device based on a difference between the physical quality of the user of the wearable device indicated by the denoised physiological signal data and historical physiological data of the user of the wearable device (the present invention may be programmed to continuously compare incoming physiological information with the previously stored baseline data and to generate a warning signal in the event that the comparison indicates that the present physiological information deviates from the baseline information by more than a predetermined amount, Col.3, Lines 2-10); and 
detecting, by the server application, the health condition of the user of the wearable device based on the change in the physiological state of the user of the wearable device (The doctor or other health professional can determine the permissible deviation limits, Col.3, Lines 9-10; The microprocessor is programmed to recognize systolic and diastolic conditions, Col.5, Lines 56-57; data is … decompressed by the base unit (not shown), or by a corresponding portable apparatus for display and consideration by a doctor or other health care professional, Col.13, Lines 30-34).
Policastro also discloses producing the physiological signal data that comprises a stream of pulses (a series of digital pulses, Col.3, Line 22) and compressing, by the software application, the physiological signal data using a dictionary using a dictionary lookup (The Huffman code provides for an exact reproduction of all of the original physiological information based on an optimum code set comprised of the smallest number of symbols for a given individual data message. A detailed description of the techniques employed with the Huffman code is available from the aforementioned publication, Col.13, Lines 10-18) because a “dictionary” (entry) is defined in the instant application as “standard information compression techniques” in [0041]:  “A dictionary entry may, for example, be or refer to a lookup table which incorporates standard information compression techniques”).
However, Policastro does not specifically disclose compressing, by the software application, the physiological signal data using a dictionary defined by a server application run on a server device, wherein compressing the physiological signal data comprises: compressing a pulse signal of the first pulse segment using a dictionary lookup.
Policastro also does not specifically disclose producing the physiological signal data comprises: segmenting a stream of pulses into one or more pulse segments including a first pulse segment and a second pulse segment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Policastro to compress, by the software application, the physiological signal data using a dictionary defined by a server application run on a (remote) server device (remote location) such as using a dictionary lookup and to be evaluated by a monitoring physician who is not at the patient (local) site  (remote location for immediate evaluation by a physician or other health professional, Policastro, Col.2, Lines 57-58; a trained professional at the remote location can monitor the patient's condition for the purpose of evaluating the information receive, Policastro, Col.8, Lines 61-63) and/or because of the memory capabilities of such remote servers known in the art to store large amount of historical patient data and/or protect confidentiality of medical data as also known in the art.
Rajagopalan discloses segmenting a stream of pulses into one or more pulse segments that would inherently include a first pulse segment and a second pulse segment, added by examiner  (The algorithm (38) segments the digital signal (36) (the ECG data stream) into a set of heartbeat pulses, p.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Policastro in view of Addison to produce the physiological signal data by segmenting a stream of pulses into one or more pulse segments to use diagnostic techniques such as ST segment analysis (Rajagopalan, p.1).

With regards to Claim 2, Policastro additionally discloses recording, using the one or more sensors of the wearable device, measurements indicative of the physical quality of the user of the wearable device (a trained professional at the remote location can monitor the patient's condition for the purpose of evaluating the information received, Col.8, Lines 61-63); reconstructing the measurements into the stream of pulses, wherein each pulse of the stream of pulses corresponds to a different time at which portions of the measurements are recorded; and normalizing pulse segments (i.e. including the second pulse segment, added) to produce the physiological signal data (A/D converter 38 receives the filtered analog signals at the predetermined amplitude level and converts them to a series of spaced digital pulses corresponding to the amplitude of the input analog signals, Col.6, Lines 46-50).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Policastro in view of Rajagoplan, and further in view of Ralph Wilhelm Wijshoff et al. (WO 2017211814), hereinafter ‘Wijshoff’.
With regards to Claim 3, Policastro in view of Rajagoplan discloses compressing the physiological signal data using a dictionary entry defined by the server application run on the server device as discussed in Claim 2.
However, Policastro does not specifically disclose classifying the normalized current pulse segment to determine a pulse classification for the normalized second pulse segment; and compressing the physiological signal data using a dictionary entry corresponding to the pulse classification within the dictionary.
Wijshoff discloses classifying the normalized current pulse segment to determine a pulse classification for the normalized (second) pulse segment (acquiring a stream of normalized PPG signal values from the PPG detector over the time period, and deriving a normalized PPG signal autocorrelation-function-prominence and periodicity from the stream of normalized PPG signal values acquired over the time period. The method further includes steps of calculating a normalized time derivative with respect to each of the normalized PPG signal values referred to as the normalized phase-space plot (nPSP), identifying and clustering zero- values of the normalized PPG signals in the nPSP, identifying and clustering zero-values of the normalized derivatives in the nPSP, and classifying a pulse condition consisting of one selected from the set of pulse, no pulse, and artifact based upon the deriving step and both of the identifying and clustering steps. The method concludes by outputting a result of the classified pulse condition [0017]; a signal processing circuit 330 which is configured to determine a pulse condition of "pulse", "no pulse", or "artifact" from the signal input data [0034]; also [0040]).
Wijshoff also discloses compressing the physiological signal data (The normalized PPG signal data is grouped into sequential time windows for analysis, preferably 4 seconds long [0045]). 
Rajagopalan discloses classification of physiological signals (p.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Policastro in view of Rajagoplan, and further in view of Wijshoff to classify the normalized current pulse segment to determine a pulse classification for a normalized pulse segment such as the second pulse segment to quickly make a determination as to whether or not a spontaneous pulse is present (Wijshoff, Abstract) while using a corresponding to pulse classification dictionary entry (the range spanned by the continuous classifier output can be subdivided in various regions, where, e.g., a classifier output smaller than threshold Tl should be interpreted as pulse absence, a classifier output larger than T2 should be interpreted as pulse presence, and a classifier output larger than or equal to Tl or smaller than or equal to T2 should be interpreted as indeterminate, Wijshoff [0020]) to compress signal data corresponding to this classification. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Policastro in view of Rajagoplan, further in view of Wijshoff, and further in view of Dorin Comaniciup et al. (WO 2018192672), hereinafter ‘Comaniciup’.

With regards to Claim 4, Policastro in view of Rajagoplan, further in view of Wijshoff discloses the normalized second pulse segment is classified and compressed as discussed in Claim 3.
However, Policastro does not specifically disclose using a neural network encoder, wherein the compressed physiological signal data is decompressed using a neural network decoder, wherein the compressed physiological signal data represents the physical quality of the user of the wearable device in a latent space.
Comaniciup discloses using a neural network encoder, wherein the compressed physiological signal data is decompressed using a neural network decoder (At step 1402, a first batch of training image data are input to a first neural network (e.g., a generator network, such as a DenseNet, or a network 830 (FIG. 9) having an encoder 880 and a decoder 890) [0128]), wherein the compressed physiological signal data represents the physical quality of the user of the wearable device in a latent space (The latent variable space has lower dimensionality than the input space, so the latent variable vector can be regarded as a compressed representation of the input [0049]; The latent variable space has lower dimensionality than the input space, so the latent variable vector can be regarded as a compressed representation of the input. In the example of FIG. 9, there is a single latent variable vector 828. The representation output by the pooling layer 814 is more compressed than the input image 810, and the representation output by the pooling layer 818 is more compressed than the output of the pooling layer 814 [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Policastro in view of Rajagoplan, further in view of Wijshoff, and in view of Comaniciup to use a neural network encoder, wherein the compressed physiological signal data is decompressed using a neural network decoder as known in the art of compressing data in machine learning, wherein the compressed physiological signal data represents the physical quality of the user of the wearable device in a latent space to create a more complex representation of data in machine learning/artificial intelligence applications. 

With regards to Claim 5, Policastro in view of Rajagoplan, further in view of Wijshoff, and in view of Comaniciup discloses the normalized second pulse segment is classified and compressed as discussed in Claim 4.
Policastro discloses responsive to the server application, receiving the compressed physiological signal data, decompressing the compressed physiological signal data to produce denoised physiological signal data indicating the physical quality of the user of the wearable device as discussed in Claim 1. 
However, the combination does not specifically disclose storing, by the server application, data represented in the latent space and indicating the physical quality of the user within a database and retrieving, by the server application, the data represented in the latent space and indicating the physical quality of the user from the database.
Comaniciup discloses representing data (dimensionality) in a latent space [0007] as a compressed representation of input data [0115].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Policastro in view of Rajagoplan, further in view of Wijshoff, and in view of Comaniciup to use a corresponding database as known in the art to store, by a server application, data represented in the latent space as a compressed representation of input data (Comaniciup [0115]) and indicating the physical quality of the user within a database and then retrieve, by the corresponding server application, the data represented in the latent space and indicating the physical quality of the user from that database.

Claims 6-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Policastro in view of Rajagoplan, and further in view of Stephen J. Brown et al. (US 2003/0212579), hereinafter ‘Brown’.

With regards to Claim 6, Policastro discloses the historical physiological data of the user of the wearable device is associated with the user of the wearable device as discussed above in Claim 1.
However, Policastro does not specifically disclose a health profile associated with the user of the wearable device, wherein the health profile associated with the user of the wearable device is used to uniquely identify the user of the wearable device, the method further comprising: updating, by the server application, the health profile associated with the user of the wearable device based on the change in the physiological state of the user of the wearable device.
Brown discloses a health profile associated with the user (patient), wherein the health profile associated with the user of the wearable device is used to uniquely identify the user (inherent) and updating the health profile associated with the user (patient) based on the change in the physiological state of the user (patient) (obtain a patient's health-related profile, update and analyze the profiles, categorize the patient's profile by risk-stratification methods using multiple profiles from other patients, and administer a health-related management plan that is relevant to the patient's updated profile and risk-stratification. The invention further provides researchers and healthcare providers to prospectively and retrospectively select patients for study based on data contained within each profile, and each updated profile of each patient [0021]).
Brown also discloses a data server used in health management [0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Policastro in view of Rajagoplan, further in view of Brown that the historical physiological data of the user of the wearable device is indicated in a health profile associated with the user of the wearable device, wherein the health profile associated with the user of the wearable device is used to uniquely identify the user of the wearable device, the method further comprising: updating, by the server application, the health profile associated with the user of the wearable device based on the change in the physiological state of the user of the wearable device as known in the art of maintaining and updating unique user (patient) profiles applicable to a user of a wearable device as discussed in Policastro using a corresponding server applications as known in the art for its processing and storage capabilities. 

With regards to Claim 7, Policastro in view of Rajagoplan, further in view of Brown discloses the normalized current pulse segment is classified and compressed as discussed in Claim 6.
However, the combination does not specifically disclose wherein a map of health conditions represents data associated with health profiles of users of multiple wearable devices, wherein the health profiles of the users of the multiple wearable devices includes the health profile associated with the user of the wearable device.
Brown discloses multiple report types that include risk maps that represent data associated with health profiles of users (Report type 314 menu allows healthcare provider 60 to choose from among a set of available types of reports. Different types of reports are suited to depicting different aspects of information about the patients and group of patients. One possible report type is a risk map, whereby the risk factors of selected individuals 70 are depicted as a status map on the basis of their computed health risk. Another possible report type is a temporal graph, whereby lines are drawn showing the temporal progression of the computed risk in one or more contexts. Color coding may be used to depict different patients and contexts separately. A third possible report type is one where individuals who are most in need of medical attention are selectively listed by priority, urgency, name or any parameter within database 40, using arithmetically computed risk factor variables. A fourth type of report is a detailed patient report where all the relevant parameters within the database is listed, alongside the analysis reports of the content assignor, and the rationale behind the automated script assignment [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Policastro in view of Rajagoplan, further in view of Brown to use a map of health conditions that represents data associated with health profiles of users of multiple wearable devices, wherein the health profiles of the users of the multiple wearable devices includes the health profile associated with the user of the wearable device to manage user’s health conditions and/or progression of health risk associated with multiple patients to provide a corresponding treatment (A system and method that remotely accesses and diagnoses the medical condition of an individual patient and of each patient in a group of patients and provides treatment based upon the diagnoses of the individual patient and the risk stratification the individual patient assumes in the group of patients, Brown, Abstract).

With regards to Claim 8, Policastro in view of Rajagoplan, further in view of Brown discloses the normalized current pulse segment is classified and compressed as discussed in Claim 7.
However, the combination does not specifically disclose wherein detecting the health condition of the user based on the change in the physiological state of the user of the wearable device comprises: matching, using the map of health conditions, the updated health profile associated with the user of the wearable device to a health profile associated with another user of another wearable device, wherein the health profile associated with the other user of the other wearable device indicates that the user of the other wearable device has the health condition; and determining that the user of the wearable device has the health condition based on the matching.
Brown discloses matching, using the map of health conditions, the health profile associated with the user to a health profile associated with another user, wherein the health profile associated with the other user indicates that the user has the health condition (The researcher now matches patients in the groups such that there is a patient with similar R, L and W factors in the test group for every patient with similar factors in the control group. Matching for factors is done for those contexts that are known to have a bearing on the long term prognosis of the depression, including the age-group, sex of the patient, the dosage of the drugs administered to the patient and most important, the initial risk state of the patient's depression [0261]; Matching is preferably done by the use of automated algorithms that match patients who exhibit similar values for the risk factors that are to be matched [0262]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Policastro in view of Rajagoplan, further in view of Brown to detect the health condition of the user based on the change in the physiological state of the user of the wearable device that comprises: matching, using the map of health conditions, the updated health profile associated with the user of the wearable device to a health profile associated with another user of another wearable device, wherein the health profile associated with the other user of the other wearable device indicates that the user of the other wearable device has the health condition as discussed in Brown; and determining that the user of the wearable device has the health condition based on the matching patient profiles as known in a medical art (when compared with a patient who is genuinely suffering from the condition, Brown [0254]).

With regards to Claim 10, Policastro in view of Rajagoplan, further in view of Brown discloses a map of health conditions represents data associated with health profiles of users of multiple wearable devices as discussed in Claim 7 and updating health profile associated with the user of the wearable device as discussed in Claim 8.
However, the combination does not specifically disclose updating, based on the updated health profile associated with the user of the wearable device, the map of health conditions; generating update information for the dictionary based on the updated map of health conditions; and communicating, from the server application, the update information to the wearable device to cause an update to the dictionary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Policastro in view of Rajagoplan, further in view of Brown to update, based on the updated health profile associated with the user of the wearable device, the map of health conditions as the profile changes; generate an update information for the dictionary based on the updated map of health conditions at the server; and communicate, from the server application, this update information to the wearable device to cause an update to the dictionary to ensure a reliable detection of a health condition of a user the wearable device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Policastro in view of Rajagoplan, further in view of Brown, in further view of  Valeriy Domenyuk et al. (WO 2018183395), hereinafter ‘Domenyuk’, and in further view of Seth Michelson et al. (RU 2015123307), hereinafter ‘Michelson’.
Policastro in view of Rajagoplan discloses the claimed invention as discussed above in Claim 1.
In addition, Policastro in view of Rajagoplan, further in view of Brown discloses detecting the health condition of the user based on the change in the physiological state of the user of the wearable device as discussed in Claim 8.
However, the combination does not specifically disclose that the detection comprises: determining a proximity of the updated health profile associated with the user of the wearable device within the map of health conditions to a health profile associated with another user of another wearable device, wherein the health profile associated with the other user of the other wearable device indicates that the user of the other wearable device has the health condition; and wherein determining the proximity comprises determining a distance between a position within the map of the updated health profile associated with the user of the wearable device and a position within the map of health conditions of the health profile associated with the other user of the other wearable device; and determining a probability that the user of the wearable device has or will have the health condition based on the distance.
Domenyuk discloses determining a proximity of the health profile associated with the patient within the map of health conditions to a health profile associated with another patient, wherein the health profile associated with another patient indicates that the patient has the health condition, wherein determining the proximity comprises determining a distance between a position within the map of the updated health profile associated with the user of the wearable device and a position within the map of health conditions of the health profile associated with the other user of the other wearable device (We compared patient profiles using clustering analysis with one minus Pearson correlation coefficients (1 - P.sub.c) as the distance measure. The resulting heat-map based on the number of oligonucleotide sequence counts allows for visualisation of similarities in oligonucleotide copy numbers among all patient samples …  Oligonucleotides from the indicated Cluster 4 were more selective toward particular aggressive cancer samples, and were able to identify additional 12 advanced cancer samples that were missed by oligonucleotides in Clusters 1-3.  [001172]).
Michelson discloses determining a probability that the patient has or will have the health condition based on the distance (determining, using a processor, the probability of the patient’s medical condition using the first data set obtained from the patient by calculating the position of the specified first patient data set in the probability space determined by the specified set of individual clinical outcomes and with respect to the centroid of the data cluster, while the specified position of the first patient data set in the probability space is based on the measured value of at least one specified biological marker or at least of one specified physiological parameter, the distance between the indicated position and the specified centroid is established using the Mahalanobis distance, from which the probability is calculated using the Bayesian estimate, Claim 1, c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Policastro in view of Rajagoplan, further in view of Brown, Domenyuk, and Michelson to determine a proximity of the updated health profile associated with the user of the wearable device within the map of health conditions (“patient”, Domenyuk) to a health profile associated with another user of another wearable device (“another patient”, Domenyuk), wherein the health profile associated with the other user of the other wearable device indicates that the user of the other wearable device has the health condition as known in the art of statistics discussed in Domenyuk; and determining a probability that the user of the wearable device has or will have the health condition based on the distance as known in the art of statistics  and discussed in Michelson.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Policastro in view of Rajagoplan, in view of Jeffery A. Matos (US 2003/0233129), hereinafter ‘Matos’.
Policastro does not specifically disclose communicating the compressed physiological signal data to the server device comprises: transmitting, using a short-range communication protocol, the compressed physiological signal data from the wearable device to an intermediary device; and transmitting, using a long-range communication protocol, the compressed physiological signal data from the intermediary device to the server device.
Matos discloses communicating the compressed physiological signal data to the server device comprises: transmitting, using a short-range communication protocol, the compressed physiological signal data from the wearable device to an intermediary device; and transmitting, using a long-range communication protocol, the compressed physiological signal data from the intermediary device to the server device (Stationary unit short-range receiver 136 (i.e. “intermediary device”) receives signals from the portable unit transmitter 122 (i.e. “wearable device”). The information contained in these signals is transmitted by stationary unit long-range transmitter 138 (of “intermediary device”) to central station receiver 346 (i.e.”server") [0387]; Fig. 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Policastro in view of Rajagoplan, in view of Matos to communicate the compressed physiological signal data to the server device that comprises: transmitting, using a short-range communication protocol, the compressed physiological signal data from the wearable device to an intermediary device; and transmitting, using a long-range communication protocol, the compressed physiological signal data from/to transmission/receiving devices and using the intermediary device as a local device and a server device as a remote device as discussed in Matos and known in the art of communicating with/to local and remote devices corresponding short-range and long-range signals.

With regards to Claim 12, Policastro in view of Rajagoplan, in view of Matos discloses the claimed limitations as discussed above with regards to Claims 1 and 11.
In addition, Policastro in view of Rajagoplan, and further in view of Wijshoff discloses classifying the normalized current pulse segment to obtain respective classifications and using a dictionary corresponding to pulse classification dictionary entry as discussed in Claim 3.
However, the combination does not disclose storing and retrieving compressed physiological data from the database as well as wherein the software application compresses the respective classifications using the dictionary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Policastro in view of Rajagoplan, in view of Matos, in view of Wijshoff to store and later retrieve for compressed physiological data because they would occupy less memory space in the database on a server than the original, “uncompressed”, data that are kept, for example, for further comparison of a current health profile to a historical health profile. 

It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Policastro in view of Rajagoplan, in view of Matos, in view of Wijshoff to compress the respective classifications using the (same) dictionary used to compress the physiological signal as discussed in Claim 1 to reduce memory requirement.

With regards to Claim 13, Policastro in view of Rajagoplan, in view of Matos discloses the claimed limitations as discussed above with regards to Claims 12 and 2.

With regards to Claim 14, Policastro in view of Rajagoplan, in view of Matos, and Wijshoff discloses the claimed limitations as discussed above with regards to Claims 13 and 3.

With regards to Claim 15, Policastro in view of Rajagoplan, in view of Matos, Brown, and Comaniciup discloses the claimed limitations as discussed above with regards to Claims 12, 5, and 8.

With regards to Claim 16, Policastro in view of Rajagoplan, in view of Matos, and Comaniciup discloses the claimed limitations as discussed above with regards to Claims 15 and 7.

With regards to Claim 17, Policastro in view of Rajagoplan, in view of Matos, and Brown discloses the claimed limitations as discussed above with regards to Claims 1, 12, 2, and 7.

With regards to Claim 18, Policastro in view of Matos, Rajagoplan, and Brown discloses the claimed limitations as discussed above with regards to Claims 17 and 8.

With regards to Claim 19, Policastro in view of Rajagoplan, in view of Matos, further in view of Brown, Domenyuk, and Michelson discloses the claimed limitations as discussed above with regards to Claims 17 and 9.

With regards to Claim 20, Policastro in view of Rajagoplan, in view of Matos, Brown, and Wijshoff  discloses the claimed limitations as discussed above with regards to Claims 17, 3, 8, and 10.

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 

35 USC § 101
The Applicants argue (p.11): The MPEP states that "improvements in technology beyond computer functionality may demonstrate patent eligibility" and that "an improvement in existing technology [is] ... Improved, particular method of digital data compression." (MPEP 2106.05(a)(II). 
The claims, at least as amended, are directed at least to improvements in the technology of transmission and long term storage of sensor data received from wearable devices. 
The application, as filed, describes the problem that the claimed features …the large amount of data communicated to the secondary computing device needs to be stored for future use, thereby presenting a significant burden in terms of storage requirement." ([0021]). 
The claimed features "address problems such as these using physiological signals produced at a wearable device, which are compressed and mapped to detect a health condition of a user of the wearable device.
The Examiner respectfully disagrees that “an improvement in existing technology’ is demonstrated.
Firstly, a technology of transmission and long term storage of sensor data that is addressed by a data compression has been known in the art. Please see for example, Rajagoplan (WO 0028468: p.1), Brian Lee (US 6347245, Col.3, Lines 37-41, Col.13, Lines 5-23), Orhan Soykan et al. (US 20200352441: [0030]; [0049], [0050], [0051], [0111]), Vladimir Shusterman (US 20130231947: [0009], [0012], [0133]), Jeffrey Matos (US 20030233129: [2187], [2245]), Steven Lu et al. (US 20030135125: Claims 7 and 10).
Secondly, the above quote from MPEP relates to a particular case, DDR Holding, which was found eligible because due “the claimed solution amounts to an inventive concept for resolving this particular Internet-centric problem, rendering the claims patent-eligible”.
The Examiner submits that unlike in the DDR case, the current invention is not “rooted in the computer technology ”where the claim “…recites a specific way to automate the creation of a … web page”.  
In the current case, the invention uses a specially programmed generic computer without making an improvements to a computer per se. 

35 USC § 103
With regards to Claim 3, The Applicants argue (p.12-13): Applicant respectfully submits that combining Policastro with Wijshoff is improper as such a combination frustrates the purpose of Policastro. 
 
 
 
 
The Office contends that "[i]t would have been obvious ... to modify Policastro in view of Lee, and further in view of Wijshoff to classify the normalized current pulse segment to determine a pulse classification for the normalized current pulse segment to quickly make a determination as to whether or not a spontaneous pulse is present." (Office Action, p. 15). 
… the classification in Wijshoff is specific to situations where an immediate result needs to be obtained and is specific to determining whether a pulse is present. 
However, that is not the object of Policastro. …
In such situations (i.e., due to the lag in time), by the time a physician as described in Policastro receives the compressed data indicating that the patient has no pulse, as described in Wijshoff , the patient will have expired. 
Additionally, Policastro "encod[es] or compress[es] the physiological information to thereby decrease the amount of memory required for the storing of a given amount of physiological information." (Policastro col. 12, lines 63-66). If Policastro were to compress the classification data of Wijshoff, then the physiological information that are of concern to Policastro would be lost. 
The Examiner disagree. Wijshoff only addresses the feature of classifying the normalized current pulse segment.  The fact that Wijshoff’s and Policastro represent different utilities does not negate the fact that classifying pulses (albeit, for different reasons) is known in the art and would be helpful tool in Policastro “without change in the respective function” (does not teach away). In Policastro, like in any medical diagnoses known in the art, a “quick determination” is important (a physician can evaluate the immediate condition of a patient in order to make an informed diagnosis with regard to the patient's physiological condition and any reported symptoms, Policastro, Col.1, Lines 2024). 
The Examiner also submits that under 35 U.S.C. 103(a) rejection, it is not necessary for the prior art to have the same or similar utility as in the claimed invention per MPEP 2144 IV (The court held “it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant,” and concluded that here a prima facie case was established because “[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties.” 919 F.2d at 693, 16 USPQ2d at 1901 (emphasis in original)).
In addition, the rejection relies also on Rajagopalan who is interested in classification of physiological signals. 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dale Mugler et al. (US 2008/0262367) discloses extracting features from digital physiological signals, including ECGs, that uses segmenting a stream of ECG signals into one or more segments that include a first segment and a second segment as well as classification using Neural Networks for real-time interpretation of any abnormalities present in a digital biomedical signal. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863